OPINION — AG — ** FUNDS FOR PLANNING — AIRPORT ** (1) UNDER THE PROVISIONS OF CITED STATUTES, AND ON THE BASIS OF THE FACTS STATED, THAT CARTER COUNTY WOULD BE AUTHORIZED TO ISSUE COUNTY WIDE GENERAL TAX OBLIGATION BONDS TO PROVIDE FUNDS FOR THE PURPOSE OF PLANNING, ACQUIRING, ESTABLISHING, DEVELOPING, CONSTRUCTING, ENLARGING, ETC. AN AIRPORT; PROVIDED, THE SAME WOULD BE AUTHORIZED BY THE DULY REGISTERED QUALIFIED ELECTORS VOTING AT AN ELECTION HELD FOR THAT PURPOSE. (2) UNDER THE PROVISIONS OF THE CITED STATUTES THE CITY COMMISSIONERS OF ARDMORE ARE AUTHORIZED TO CONVEY PROPERTY PARTIALLY ACQUIRED BY A PUBLIC BOND ISSUE WITHOUT SUBMITTING THE QUESTION OF CONVEYANCE TO THE VOTE OF THE QUALIFIED ELECTORS. (CONVEYANCE, RIGHT OF WAY, AIRPORTS, MUNICIPALITIES, BOND ELECTION, VOTERS, REVENUE BONDS, CONSTRUCTION, IMPROVEMENT, EXPENDITURES) CITE: 3 O.S. 65.10 [3-65.10], 11 O.S. 441 [11-441], 11 O.S. 442 [11-442], 11 O.S. 564 [11-564] [11-564], 11 O.S. 446 [11-446] (LYNNIE CLAYTON SPAHN)